ORIGINAL                                       02/08/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0190


                                       DA 21-0190


STATE OF MONTANA,                                                        FEB 08 2022
                                                                       Bowen   Greenwoc
                                                                       ,ck of Supreme Court
            Plaintiff and Appellee,                                     state of Montena


      v.                                                         ORDER

LISA ROSE HUEY-MCLEOD,

            Defendant and Appellant.


      Appellant Lisa Rose Huey-McLeod (McLeod) appeals the First Judicial District
Court's June 17, 2020 revocation of her fully suspended 2010 sentence in Lewis and Clark
County Cause Number BDC-2010-62. On revocation, the District Court sentenced McLeod
to twenty years in the Montana Women's Prison with ten suspended on Count I and ten years
on Count II, with all ten years suspended. The District Court's written judgment credits
Ms. McLeod with jail time served from January to June of 2020 but does not credit her with
the 113 days jail time awarded her in the 2010 judgment.
      The parties have filed a stipulation agreeing that the judgment should be amended to
include an award of credit for the 113 days included in the initial judgment. Appellant's
counsel represents that he has identified no other meritorious issues for appeal and that
McLeod agrees this is the proper course of action. Good cause appearing,
      IT IS HEREBY ORDERED that this matter is REMANDED to the First Judicial
District Court, Lewis and Clark County, with instructions to amend its July 28, 2020
Amended Judgment and Comtnitment in Lewis and Clark County Cause Number
BDV 2010-62 to award McLeod 113 days of credit for jail time served as awarded in the
2010 judgment. Upon entry of the Second Amended Judgment, the Clerk of the District
Court shall send a certified copy of the same to the Records Department of the Department
of Corrections.
      There being no other issues on appeal,
      IT IS FURTHER ORDERED that the appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record, to the
Clerk of District Court for Lewis and Clark County, and to the Honorable
Michael McMahon, presiding judge.
      DATED this 'e t- day of February, 2022.



                                                               Chief Justice


                                                        (6       ?2,



                                                     eS) 4           .2 014„.„„
                                                                 Justices